Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Bouchez on June 10, 2021.
The application has been amended as follows: 
In claim 14, the phrase, “A method of treating or preventing a disease alleviated by inhibition of PDE5 in a human or in a non-human mammal,” has been replaced with “A method of inhibiting PDE5 n a human or in a non-human mammal,” in lines 1-2.
In claim 15, the phrase, “A method of treating or preventing a disease in a human or in a non-human mammal, wherein said method comprises administering an effective amount of the compound of formula I of claim 1 to said human or said non-human mammal, wherein said disease is selected from” has been replaced with “The method of claim 14, wherein said human or non-human mammal is suffering from a disease selected from” in lines 1-4.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed. The compounds of formula (I) are novel because an STN chemical 
The structurally closest compound is the commercially available mirodenafil (see Nature Reviews Urology, 2010, 7(11), pp. 603-609). The prior art shows a different substitution pattern of the piperazine ring (2-hydroxyethyl versus 2-propoxy nitrate). The novel feature of the compounds of the present application is a terminal nitrate group in any of the substituents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624